Examiner’s Comments
The information disclosure statement (IDS) submitted on 01/12/2022 has been considered. JP 2002-069854 B1 does not disclose or render obvious the claimed invention. JP 11-060667 B2 discloses a polycarbodiimide compound similar to the component (B) of claim 1 that uses the alcohol in step (i). The polycarbodiimide compound is used as a crosslinking agent in a coating composition that further includes a carboxyl-functional resin which corresponds to the component (A) of claim 1. However, the reference fails to suggest a resin obtained by polymerizing at least one (meth)acrylate monomer having at least one isocyanate-derived group. There is not an obvious reason for one skilled in the art to replace the carboxyl-functional resin with the resin (A) of the claimed method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VU A NGUYEN/Primary Examiner, Art Unit 1762